                Case 1:20-cv-04190-BCM Document 33
                                                32 Filed 01/13/21
                                                         01/12/21 Page 1 of 1


      MARK A. BECKMAN
      MBECKMAN@GRSM.COM
      DIRECT DIAL: (212) 453-0724

      HEATHER E. GRIFFIN
      HGRIFFIN@GRSM.COM
      DIRECT DIAL: (212) 453-0715                      1/13/21
                                                                                       ATTORNEYS AT LAW
                                                                                1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                      NEW YORK, NY 10004
                                                                                        WWW .GRSM.COM




                                               January 12, 2020

     VIA ECF
     Magistrate Barbara Moses
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312

              Re:      Luis Gomez v. Shine Services LLC, et al.
                       Case No.: 1:20-cv-04190-AJN

     Dear Magistrate Moses:

              We represent defendants Shine Services LLC, FirstService Residential New York, Inc.,
     604 West 178th Corp., and Ramesh Sarva (“Defendants”) in the above-referenced matter, and
     submit this letter, with the consent of plaintiff’s counsel, to request an extension of time to file
     papers in this FLSA case for review and approval of the parties’ settlement pursuant to Cheeks v.
     Freeport Pancake House, 796 F.3d 199 (2nd Cir. 2015). The papers are currently due tomorrow,
     January 13, 2021; however, the undersigned recently experienced a death in the family and, as a
     result, the parties are still working on finalizing the Agreement.

             Accordingly, the parties respectfully request the Court extend the deadline to submit the
     papers through and including 15 days from the Court’s order granting the request. As noted above,
     plaintiff consents to the request, and this represents the parties’ second request to extend the time
     to submit the papers. There are no current deadlines impacted by this request.

              We appreciate the Court’s attention to this matter.

                                                    Respectfully submitted,



                                                    Mark A. Beckman
                                                    Heather E. Griffin
Application GRANTED. The parties shall submit their settlement papers pursuant to Cheeks no later than
January 28, 2021. SO ORDERED.


_____________________________
Barbara Moses, U.S.M.J.
January 13, 2021
